Title: To Thomas Jefferson from Peter Kuhn, Sr., 2 August 1804
From: Kuhn, Peter, Sr.
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Philadelphia 2 Augt 1804
               
               Permit me again to take the liberty in troubling your Excellency to inclose a Letter just received from my Son at Genoa—He informs me that from the increased business of his House at Gibraltar, his permanent residence will be necessary at that place, and that his concerns at Genoa will be hereafter conducted Solely by his Partner Mr Storm—He flatters himself that your Excellency will have the goodness, in the event of a vacancy of the Consulate at Gibraltar, to take his former application into view, relative to which he now has the honor of addressing your Excellency
               Feeling as I do, for the advancement of a Son, whose merits & standing in life entitle him to my best wishes & interest, I trust your Excellency will pardon this further intrusion from me—
               With the highest esteem & respect Your very ob. hl St.
               
                  
                     Peter Kuhn
                  
               
            